DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May, 2022 has been entered.

Disposition of Claims
Claims 1, 5-7, 9-10, 12-13, and 15 are allowed, in view of the Examiner’s Amendment submitted herein (see below).
Claims 2-4, 8, 11, 14, and 16-17 are cancelled.

Drawings
The drawings were received on 23 May, 2022.  These drawings are accepted, and no new matter has been entered or presented within such replacement drawings.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William J. Hurles (Attorney of Record) on 2 June, 2022.

The application has been amended as follows: 
7. 	(Ex. Amd.) A door of an air conditioner for a vehicle, which is disposed inside an air conditioning case to adjust a degree of opening of an air passageway, the door of the air conditioner comprising: 
a door body formed in a plate shape and formed to be able to slide in the air- conditioning case in a sliding direction; 
a plurality of reinforcing parts formed from at least one side of the door body in a thickness direction and extending in an axial direction which is perpendicular to the sliding direction of the door body; 
wherein the plurality of reinforcing parts includes a pair of first reinforcing parts protruding in the thickness direction of the door body and extending in the axial direction; 
wherein the plurality of reinforcing parts further includes a pair of second reinforcing parts protruding in the thickness direction of the door body at a central part of the door body in the sliding direction and extending in the axial direction, and being arranged between the first reinforcing parts in the sliding direction, and wherein the second reinforcing parts are spaced from each other in the sliding direction at a predetermined interval; 
wherein at least one elongated support part is disposed between, and is at least partially aligned with the pair of the second reinforcing parts in the sliding direction and protrudes in the thickness direction to support the second reinforcing parts and restrain distortion of the door in the thickness direction.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The present invention of independent claim 1 has been amended to require the following, in combination with the remaining recited claim limitations of claim 1:
“wherein each of the first reinforcing parts has an inclined surface with a slope in the thickness direction, and is formed to get thinner in the thickness direction as the inclined surface extends from one of the sides toward a central part in the axial direction, thereby having flexibility and preventing the door from being damaged by bending deformation when the door is coupled to the air-conditioning case” (claim 1)
, which has not been reasonably disclosed, taught, or otherwise suggested by the prior art. NAKAO (US 2015/0118948 A1) is considered the closest prior art of record. As shown in figure 7 of NAKAO, the first reinforcing parts (63) are provided to have a thinner section along a central portion (thinner section central to two wider sections of the reinforcing part, 63, depicted in this embodiment, wherein based on the designations of the sliding direction, axial direction, and thickness direction, the thinning occurs along the axial and sliding directions of the door). More so, the first reinforcing parts are provided to have a trapezoidal shape along a thickness direction, as shown at least in the cross sectional view of figures 4-5 and 8. However, the difference between NAKAO, and the present invention, is that the thinning of the first reinforcing parts occurs within the thickness direction of the door along the extension of the inclined surface from one of the sides to the central part of the door in the axial direction. NAKAO does not disclose, teach, or otherwise suggest the thinning in this manner. Furthermore, the prior art, when considered as a whole, alone or in combination, fails to reasonably set forth disclosure, teachings, or other suggestions that such a thinning of first reinforcing parts, in combination with the other requirements of independent claim 1, is a known concept, method, and/or otherwise known within the ordinary skill of the art. As such, the prior art fails to reasonably anticipate, or render obvious, absent impermissible hindsight reasoning, the present invention, as characterised by independent claim 1, and the dependents thereof.

The present invention of independent claim 7 has been amended to require the following, in combination with the remaining recited claim limitations of claim 7:
“wherein the pair of reinforcing parts further include a plurality of second reinforcing parts protruding in the thickness direction of the door body at a central part of the door body in the sliding direction and extending in the axial direction, and being arranged between the first reinforcing parts in the sliding direction, and wherein the second reinforcing parts are spaced from each other in the sliding direction at a predetermined interval;
wherein at least one elongated support part is disposed between, and is at least partially aligned with the pair of the second reinforcing parts in the sliding direction and protrudes in the thickness direction to support the second reinforcing parts and restrain distortion of the door in the thickness direction.” (claim 7)
, which has not been reasonably disclosed, taught, or otherwise suggested by the prior art.
After further consideration, it is believed that the prior art, in particular NAKAO (US 2016/0001630 A1, referred herein as NAKAO ‘630), when combined with the teachings of NAKAO, does not reasonable disclose, teach, or suggest, the positioning of the elongated support part disposed between, and partially aligned, with the pair of second reinforcing parts, in view of the requirement that the second reinforcing parts protrude in a thickness direction along a central part of the door body in the sliding direction and extending in the axial direction between the first reinforcing parts in the sliding direction.  At best, the portions (70A) would be provided as the first reinforcing parts, wherein portions (71A) would be provided as the second reinforcing parts. In view of this, the elongated support parts (73) would be positioned to support the first reinforcing parts, but not the second reinforcing parts. As such, the elongated support parts, are not structurally provided between and aligned with the second reinforcing parts, nor capable of providing support to the second reinforcing parts. More so, NAKAO ‘630 does not reasonably disclose the positioning or structure of the pair of second reinforcing parts.  As such, the prior art, when considered as a whole, alone or in combination, fails to reasonably set forth disclosure, teachings, or other suggestions that provide the combination of the second reinforcing parts and the elongated support parts, in combination with the other requirements of independent claim 7, are known concepts, methods, and/or otherwise known within the ordinary skill of the art. As such, the prior art fails to reasonably anticipate, or render obvious, absent impermissible hindsight reasoning, the present invention, as characterised by independent claim 7, and the dependents thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/3/2022